Citation Nr: 0521943	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-28 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1979.


FINDINGS OF FACT

1.  The veteran's Parkinson's disease is related to active 
service.

2.  Osteoarthritis of the hips is related to active service.


CONCLUSIONS OF LAW

1.  Parkinson's disease was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Osteoarthritis of the hips was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that the issues on appeal have been sufficiently developed 
pursuant to the guidelines established by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA).  The Board also notes that since it 
has determined that the evidence supports the grant of 
service connection for Parkinson's disease and osteoarthritis 
of the hips, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of Department of Veterans Affairs (VA) 
resources.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2004).  

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and diseases of the nervous system or arthritis become 
manifest to a degree of 10 percent within on year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service medical records from May 1976 reflect that the 
veteran was treated for pain in his left foot reportedly 
resulting from excessive marching.  The veteran was treated 
for a fracture to the fifth digit of his right foot in July 
1976.  In November 1977, the veteran complained of low back 
pain that was related to a recent automobile accident.  A 
complaint of back pain was again noted in February 1978.  

At the veteran's separation examination in March 1979, the 
veteran denied any history of arthritis or joint deformity, 
but did complain of swollen or painful joints, a painful or 
"trick" shoulder or elbow, and recurrent back pain.  More 
specifically, the veteran reported a medical history of 
possible arthritis and shifting arthralgia in 1975, and also 
leg cramps related to arthralgia.  At this time, evaluation 
of the feet and extremities revealed negative findings.  
Evaluation of the spine was also normal.

VA treatment records from March to November 1981 reflect that 
in March 1981, the veteran indicated that he began to have 
pains in all of the larger joints and in his fingers.  
Examination at this time of the back, neck, shoulders, 
wrists, and hands revealed normal findings.  The assessment 
was arthralgia, weight loss, and morning stiffness with 
fatigue which could be syndrome of rheumatoid arthritis or 
other rheumatologic disease, although the examiner noted that 
he or she could make no diagnosis at the time of this 
examination.  In April 1981, the veteran complained of joint 
pains since 1977.  The assessment was arthralgia, suspect 
underlying emotional problem, although denied.  In November 
1981, it was noted that the veteran continued to complain of 
sharp pains in various places, especially the wrists and 
shoulders.  The assessment was arthralgia.

VA examination in February 1982 revealed that the veteran 
complained of minor pain in the back but a main problem of 
pain in the shoulders, elbows, wrists, and hands.  The 
diagnosis was history of pain in the lower back and pain in 
shoulders, wrists, and hands not related to low back injury.

Private records for the period of April 1985 to June 1992 
reflect that when the veteran was initially evaluated in 
April 1985, his major complaints were allergies, low back 
pain, and neck pain.  Other problems included arthritis, 
bursitis, and knee pain.  These records further reflect that 
the veteran thereafter obtained periodic treatment for 
complaints that included low back pain, knee pain, neck pain, 
right hip pain, headaches, and temporomandibular joint (TMJ) 
pain.  In June 1991, the veteran complained of right hip pain 
that would radiate down the left leg.  In June 1992, the 
veteran complained of right hip and low back pain.  

A private medical record from June 2000 reflects an 
impression of osteoarthritis in the location of the right 
hip, status post right hip replacement.

A March 2003 medical report from Dr. O. reflects that he 
initially evaluated the veteran in April 2000, for possible 
hip replacements after treatment for hip arthritis for the 
previous 10 to 11 years.  Dr. O. further noted that the 
veteran underwent a right hip replacement in May 2000 and a 
left hip replacement in December 2002. 

A private medical statement from Dr. B., dated in April 2003, 
reflects a diagnosis of bilateral hip and knee arthritis, and 
low back/lumbar arthritis.

A May 2003 private medical record notes that the veteran had 
osteoarthritis of the hips, knees, and lumbar spine.  The 
primary diagnosis was osteoarthritis, status post hip 
replacement.

In a private medical report, dated in August 2003, Dr. M. 
notes the veteran's report of exposure to chemicals in 
service, and that there was a well-known connection between 
degenerative conditions of the central nervous system such as 
Parkinsonism and exposure to chemicals, including manganese 
and mercury.

A statement from fellow service member, C. B., dated in 
September 2003, reflects that C. B. was in charge of the 
maintenance division where the veteran was stationed between 
1977 and 1979, and that during that time, the veteran 
routinely sanded and painted aircraft such as the Sabreliner 
using a special paint called polypropylene.  

In another statement dated in September 2003, the veteran's 
former commanding officer, Captain S., recalled the physical 
stress associated with the veteran's daily routine during 
service that may have contributed to his arthritis.

VA examination in November 2003 revealed the veteran's report 
of joint and back pain beginning in 1977.  The examiner noted 
there was a record of polyarthralgia in 1975.  It was also 
noted that the veteran complained of low back, hip, wrist, 
elbow, and shoulder pain.  Examination of the shoulders, 
elbows, wrists, knees, and ankles revealed negative findings.  
X-rays indicated very early arthritic change at joints of the 
second and third digits of both hands.  The diagnosis 
included restless leg/body by history, and status post hip 
replacements and arthritis by history.

In a private medical statement dated in February 2004, Dr. O. 
noted that the veteran was seeking to establish linkage 
between the veteran's activities in the military and his 
ultimately severe osteoarthritis of the hips and more 
recently, his knee arthralgias.  Dr. O. noted the veteran's 
activities during service.  Dr. O. also noted that at the 
time of the veteran's discharge, his arthralgias were noted 
to be without clearly objective evidence of osteoarthritis.  
Dr. O. further indicated that the veteran later developed 
osteochondromas of both proximal femurs resulting in femoral 
head deformity and bone spurs emanating from the hip joints 
such that forced motion would have resulted in cartilage 
surface damage and accelerated osteoarthritis.  Dr. O. 
explained that what may have appeared to be inconsequential 
arthralgias were signs of surface damage to the hip joints 
and possibly the veteran's knees.  While Dr. O. stated that 
he was currently investigating whether there was articular 
cartilage damage to the veteran's knees that was also related 
to his military service, he did opine that required military 
duties caused damage to the cartilage surfaces of the 
veteran's hips resulting in the early onset of severe 
osteoarthritis.

In a private medical statement dated in February 2004, Dr. H. 
stated that the veteran was currently being evaluated for 
osteoarthritis located in the knee area.  Dr. H. further 
noted that osteoarthritis may be exacerbated by age, 
genetics, and more importantly, as in the veteran's case, 
perhaps impact loading which may occur with repetitive 
activities such as that required of service-connected 
activities, and that to this extent, the veteran's 
osteoarthritis may have been exacerbated during his service.

Attached to the veteran's May 2004 notice of disagreement is 
information about the materials used in the manufacturing of 
the Sabreliner aircraft, which included materials that 
contained manganese.  

Also attached was a March 2004 private medical report from 
Dr. M., which noted that the veteran had to strip chemicals 
and paint off of airplanes and then repaint them, and that 
these chemicals included manganese and magnesium.  Dr. M. 
further noted that there was well-documented literature that 
supported the proposition that exposure to manganese may give 
rise to Parkinson's disease.  Therefore, Dr. M. believed that 
there was significant evidence that the veteran's Parkinson's 
disease may be due to a toxic exposure, specifically 
manganese.  In summary, Dr. M. stated that given the 
presentation, history, and clinical progression of the 
veteran's condition, there was significant probability (more 
likely than not) that his condition (whether Parkinson's 
disease or Parkinsonian syndrome) was due to a toxic exposure 
in the past.

In a private medical report, dated in September 2004, Dr. M. 
noted that he was a general neurologist with a subspecialty 
in Parkinson's disease and movement disorders.  He reiterated 
that the veteran had Parkinson's disease or Parkinsonian 
syndrome, given his symptoms and examination findings.  Dr. 
M. also stated that it was likely that the veteran's 
Parkinson's disease was due to toxic exposure, specifically 
manganese, noting that the veteran had a history of exposure 
to this chemical while in the U.S. Navy.  Dr. M. again opined 
that there was a significant probability (more likely than 
not) that the veteran's Parkinsonism was due to this toxic 
exposure.

At the veteran's hearing before the Board in May 2005, the 
veteran testified that generalized aches and pains that 
occurred during service continued after service, and that his 
Parkinson's disease was related to his exposure to chemicals 
during service.


II.  Analysis

The Board has carefully reviewed the record and first notes 
that it contains current diagnoses of osteoarthritis of the 
hips, knees, back, and fingers on each hand, and also Dr. 
M.'s diagnosis of Parkinson's disease. 

In addition, although March 1979 separation examination of 
the feet, extremities, and spine revealed negative findings, 
the veteran reported a medical history of possible arthritis 
and shifting arthralgia in 1975, and leg cramps related to 
arthralgia, and complaints of swollen or painful joints, a 
painful or "trick" shoulder or elbow, and recurrent back 
pain.  The Board also notes that shortly after service in 
March 1981, while examination was again negative, there was 
an assessment of arthralgia, weight loss, and morning 
stiffness with fatigue which could be a syndrome of 
rheumatoid arthritis or other rheumatologic disease (although 
the examiner noted that he or she could make no diagnosis at 
the time of this examination).  

In April 1981, the veteran also complained of joint pains 
since 1977 and the assessment was arthralgia, suspect 
underlying emotional problem, although denied.  

More importantly, turning first to the claim for service 
connection for osteoarthritis, the record contains the 
February 2004 medical opinion of Dr. O. who found that the 
veteran developed osteochondromas of both proximal femurs 
resulting in femoral head deformity and bone spurs emanating 
from the hip joints and that in-service forced motion would 
have resulted in cartilage surface damage and accelerated 
osteoarthritis.  Dr. O. explained that what may have appeared 
to be inconsequential arthralgias were signs of surface 
damage to the hip joints and possibly the veteran's knees, 
and that while he was currently investigating whether there 
was articular cartilage damage to the veteran's knees that 
was also related to his military service, he opined that 
required military duties caused damage to the cartilage 
surfaces of the veteran's hips resulting in the early onset 
of severe osteoarthritis.

The record also does not contain any medical opinion that 
contradicts the opinion of Dr. O.

Thus, since there are relevant complaints during and shortly 
after service, additional relevant and continuing complaints 
in and after 1985, and Dr. O. has linked the veteran's 
osteoarthritis of the hips to the veteran's service, the 
Board finds that service connection for osteoarthritis of the 
hips is therefore warranted.  

The Board would like to note that although it further 
considered whether entitlement to service connection was 
warranted for other joints where arthritis was diagnosed, 
such as the knees, low back, and certain fingers of each 
hand, there is no opinion that links osteoarthritis in other 
joints to service.  Although Dr. H. had evaluated the 
veteran's osteoarthritis of the knees and generally noted in 
February 2004 that the osteoarthritis may have been 
exacerbated by impact loading such as repetitive activities 
required during service, the use of such equivocal language 
as "may" carries negligible probative weight (Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992)), and he did not opine that 
the veteran's osteoarthritis of the knees was likely related 
to service.  

With no finding of osteoarthritis in service or within one 
year after service, the Board also finds that VCAA does not 
require the remand of this matter for a VA medical nexus 
opinion.  In addition, the veteran and his representative are 
clearly aware of the need for nexus evidence to support the 
veteran's claim (the claims file contains a letter from the 
representative outlining in great detail the type of opinion 
evidence needed to support the veteran's claim), and are 
aware of the fact that Dr. O. was not yet ready to link 
osteoarthritis of the knees to the veteran's service, but 
apparently did not choose to supplement the record with 
another opinion from Dr. O., implying that Dr. O. is still 
not prepared to link osteoarthritis in the knees or any other 
joint to the veteran's military service.

With respect to the veteran's claim for service connection 
for Parkinson's disease, after noting that the veteran had to 
strip chemicals and paint off of airplanes during service 
that included manganese and magnesium and then repaint them, 
and that there was also literature that supported the 
proposition that exposure to manganese may give rise to 
Parkinson's disease, Dr. M. opined that given the 
presentation, history, and clinical progression of the 
veteran's condition, there was significant probability (more 
likely than not) that his condition (whether Parkinson's 
disease or Parkinsonian syndrome) was due to a toxic exposure 
in the past.  

In addition, although the Board appreciates that the regional 
office (RO) did not find evidence of exposure to chemicals in 
service, the Board observes that two statements from fellow 
service members have noted that the veteran's 
responsibilities for a significant period included the 
sanding and painting of aircraft, and that there is 
additional evidence of record that reflects that the surface 
of these aircraft likely was composed of materials that 
included manganese.  Consequently, the Board will give the 
veteran the benefit of the doubt, and conclude that the 
veteran was exposed to manganese during service, and that 
based on the opinion of Dr. M., service connection for 
Parkinson's disease is also warranted.  





ORDER

Entitlement to service connection for Parkinson's disease is 
granted.

Entitlement to service connection for osteoarthritis of the 
hips is granted.


	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


